Exhibit 10.2
 
Addendum to Settlement Agreement and Mutual Release of All Claims
Executed Between MyGO Games Holding Co., My Go Games, LLC, Daniel J. Hammett,
and Great Outdoors, LLC (the “Original Settlement Agreement”).


WHEREAS, MyGo Games, LLC (“MyGo LLC”), MyGo Games Holding Co. (“MyGo Holding”),
Daniel Hammett, and Great Outdoors, LLC (collectively, the “Parties”), entered
into the Original Settlement Agreement on October 31, 2014, to resolve certain
disputes between them;


WHEREAS, on June 19, 2014, Great Outdoors, OBJ Enterprises, Inc., and MyGo LLC
entered into a share exchange agreement whereupon MyGo LLC became a wholly owned
subsidiary of OBJ, OBJ changed its name to MyGo Holding, and Great Outdoors
received fifty million, three hundred twenty-three thousand, five hundred
twenty-six (50,323,526) shares of OBJ, now known as MyGo Holding (the “Share
Exchange”).


WHEREAS, the Parties seek to clarify the Original Settlement Agreement and Share
Exchange Agreement;


WHEREAS, this Addendum does not amend, alter, or modify the Original Settlement
Agreement;


NOW THEREFORE, for clarity and removal of doubt, the Parties hereby stipulate
that the terms of the Original Settlement Agreement were to address certain
claims and grievances as follows:


1.  
Hammett agreed to surrender all options and any other monies owed under his
employment contract with MyGo Games, LLC, in order to settle and resolve certain
allegations raised by MyGo Games LLC and MyGo Games Holding Co. in Cause No.
D-1-GN-14-003406, previously pending in the District Court of Travis County,
Texas;

 
2.  
As a post-closing adjustment to the Share Exchange between the Parties dated
June 19, 2014, the Parties agreed (i) to adjust the purchase price from
50,323,526 shares of MyGO to 7,500,000 shares of MyGO, (ii) to amend the
transfer of liabilities to include claims by Umur Ozal in the amount of $500,000
in principal, Shahid Ramzan in the amount of $100,000 in principal, and certain
other Great Outdoors note holders who were sent note exchange agreements on June
20, 2014, totaling $400,000 in principal, and (iii) to amend the transfer of
liabilities to include certain legal expenses incurred by Great Outdoors, LLC;

 
3.  
These post-closing adjustments are related to additional diligence post-closing
that uncovered material information that resulted in an adjustment to the value
of assets purchased and liabilities assumed from Great Outdoors, LLC by My Go
Games, LLC.

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS HEREOF, the undersigned have affixed their signatures this 6th day of
November, 2014.


DANIEL HAMMETT
MYGO GAMES HOLDING CO.
             
By:                                                                                  
By:                                                                                  
       
GREAT OUTDOORS, LLC
MYGO GAMES, LLC
             
By:                                                                                  
By:                                                                                  
 



 